Per Curiam. Claimant, Phyllis Liddell, seeks from the Respondent a sum of $1,289.34 in damages as a result of the refusal of the State of Illinois to hire the Claimant as a corrections officer , at Jubilee Lodge, a male correctional institution located near Peoria, Illinois, for the sole reason, as determined by the Fair Employment Practices Commission (F.E.P.C.), that she was a female. The F.E.P.C. found that the State was not justified in hiring males exclusively inasmuch as there were openings whose functions could be fulfilled by female correctional officers as well as male correctional officers, even though the institution was one housing males exclusively. The F.E.P.C. found in fact that there was discrimination based upon the sex of the applicant and subsequently approved a settlement as attached to the stipulation of the parties as Exhibit “D”. The settlement reached, included interest at six percent compounded annually over a period of four years. Inasmuch as the State of Illinois is not liable for interest penalties unless specifically authorized by statute, . this Court has consistently refused to grant claims awarding interest penalties. It is the position of this Court that the determination of an unfair employment practice as determined by the F.E.P.C. will not be reviewed by this Court. A finding of unfair employment practices by the F.E.P.C. stands as unrefuted prima facie evidence of such violation before this Court and we are here only concerned with the amount of the damages to be awarded and the question of mitigation. We have reviewed the damages as submitted by the parties and find that the Claimant would have earned a total of $3,834.50 for the period of time from June 19, 1972, until September 15, 1972, the period for which claim is made herein, and that the Claimant’s actual earnings for that period of time amounted to $2,545.16 leaving unmitigated damages of $1,289.34. Having reviewed the findings of the F.E.P.C. along with the terms of settlement and agreement and the interrogatories to Claimant and supplemental interrogatories to Claimant it is the opinion of this Court that the Claimant made a reasonable effort to mitigate her losses and that she is entitled to and is hereby awarded the sum of $1,289.34.